sr tess ey b tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington o c jun release number release date uil code prr rar erie arerr rah rr iir ether rhr er aik iai iari eere attn akkkkraeeererekkere legend company a company b company c plan x plan y date date date date date date amount m dear ka kaaerikhheeererer er ee kerma rik eek aker ee kkk ehec a aar aera eeiaet aka khakeaaerewaerereeeee kaa aker erekees kaakkheahhkeakeaehekeeeed dete ke eheaehhaaeaeceerearer pek hahah uikwnere eek rah hkhhkkkrkkeeae hike aakhrarerkraeeaeereeraiee kekkkaeaererakekekraekewk kaka eakerkeke he this letter is in response to your letter dated date as supplemented by corre- spondence dated date and date submitted by your authorized representative in which you request rulings concerning the proper treatment under sec_4980 of the internal_revenue_code code of a transfer of surplus assets from a termi- nated defined_benefit_plan to an ongoing 401_k_plan designated as a qualified replace- ment plan the following facts and representations have been submitted company a company a sponsors plan x a defined_benefit_plan qualified under sec_401 of the code effective date plan x was frozen benefit accruals under the plan ceased and the plan was terminated on date the internal_revenue_service issued a favorable determination_letter stating that the termination of plan x did not adversely affect its qualification for federal tax pur- poses on date a group_annuity_contract with company c was purchased to settle the liability associated with benefits accrued under plan x not otherwise offered or paid as is a wholly controlled nonprofit affiliate of company b xxxxxxxxkx lump sum cash-outs all known benefit liabilities of plan x have being settled due to ac- tuarial error after satisfaction of all liabilities as described as of date approximately amount m in surplus assets remained in plan x one hundred percent of the employees who participated in plan x and who were still em- ployed by company a after date are covered by plan y a defined_contribution_plan maintained by company b that received its most recent favorable determination_letter on date and is intended to qualify as a qualified_replacement_plan within the meaning of sec_4980 of the code plan y has a calendar_year plan_year plan x was amended to provide certain long service employees with increased accrued_benefits upon plan termination plan x has also been amended to clarify the provisions it applicable to the transfer of surplus assets to plan y as a qualified_replacement_plan is contemplated that one hundred percent of the surplus assets will be directly transferred plan y has been amended to permit the receipt of the surplus assets from plan to plan y x and to provide for a suspense_account to hold the surplus assets to be transferred from plan x pending their release and allocation to participant accounts it is intended that all amounts held in the suspense_account including earnings will be al- located as employer matching_contributions for all participants in plan y including but not limited to former plan x participants no less rapidly than ratably over the seven-plan-year period beginning in the year of transfer under plan y employer matching_contributions it is anticipated that amounts will be allocated as are made on a payroll-by-payroll basis employer matching_contributions from the suspense_account on a payroll-by-payroll basis as well the minimum amount that will be allocated as employer matching_contributions each pay date will be determined by multiplying the amount in the suspense_account as of the pay date by a fraction the numerator of which is one and the denominator of which is the estimated number of pay dates remaining in the seven-plan-year period if amounts in the suspense_account are not allocated as employer matching_contributions company b may decide to allocate all or a portion of the amounts in the suspense_account as employer nonelective contributions it is anticipated that amounts will be allocated as employer nonelective contributions from the suspense_account on a payroll-by-payroll ba- sis or on an annual basis amount that will be allocated as employer nonelective contributions each plan_year from the suspense_account will be determined by multiplying the amount in the suspense ac- count as of the first day of the plan_year by a fraction the numerator of which is one and the denominator of which is the number of years remaining in the seven-plan-year period lf the ratable allocation requirement of sec_4980 of the code is deemed to require an annual allocation company a will transfer the surplus assets to plan y at the beginning of the plan_year following the plan_year in which a ruling is issued however a transfer may it is determined that an appropriate annual allocation be made in the year of the ruling if can be accomplished under plan y in the time period specified under code sec_4980 the allocation of any amount to any participant account shall be treated as an annual addi- tion for purposes of sec_415 of the code company a does not intend to take a rever- sion of any of the surplus assets however if necessary amounts that may not be allo- if the annual allocation alternative is utilized the minimum xxxxxxxxkx cated as a result of the limitations under code sec_415 within the appropriate time frame required by code sec_4980 will be transferred from pian y to company a at the end of the seven-plan-year period and treated as a reversion to company a subject_to the applicable excise_taxes under code sec_4980 at that time based on the foregoing facts and correspondence the following rulings have been re- quested that plan y constitutes a qualified_replacement_plan within the meaning of code sec_4980 with respect to plan x that percent of the surplus assets from plan x may be transferred to plan y and being an amount that is at least percent of the maximum amount which company a could receive as an employer_reversion reduced by the present_value of the aggregate increases in the accrued_benefits under plan x pursuant to the fourth_amendment to plan x which was adopted on date within days before the plan termination_date of date and made effective on the plan termination_date of date hereafter referred to as as reduced will be treated as follows a the amount transferred is not includible in the gross_income of company a b no deduction is allowable with respect to the amount transferred c the amount transferred is not treated as an employer_reversion for purposes of code sec_4980 and d the amount transferred is not subject_to an excise_tax under code sec_4980 that the amounts transferred to the suspense_account established for this purpose in plan y may be allocated to the accounts of all participants in plan y including but not limited to former plan x participants entitled to employer matching_contributions or as employer nonelective contributions if plan y decides to allocate all or a portion of the released amounts in such fashion at the time amounts are released from the suspense_account that the amounts transferred to the suspense_account in plan y may be allocated as future employer matching_contributions or as employer nonelective contributions or both as determined from time to time by company b that the amounts transferred to the suspense_account will be deemed allocated ratably over a seven-plan-year period as required by code sec_4980 a if they are allocated as employer matching_contributions on a payroll-by-payroll basis so that the minimum amount that will be allocated each pay date will be determined by multi- plying the amount in the suspense_account as of the pay date by a fraction the numerator of which is one and the denominator of which is the estimated number of pay dates remaining in the seven-plan-year period ending on december of the seventh plan_year inclusive of the year of the surplus asset transfer subject_to the limitations of code sec_415 or b if they are allocated as employer nonelective contributions either on a payroll-by-payroll basis in at least the minimum amount previously described or on an annual basis so that the minimum amount allocated xxxxxkxxkxkx each year will be determined by multiplying the amount in the suspense_account as of the first day of the plan_year by a fraction the numerator of which is one and the denominator of which is the number of years remaining in the seven-plan-year period that should amounts transferred to the suspense_account in plan y not be allocated as a result of the limitations under code sec_415 they may be transferred from plan y to company a and treated as a reversion subject_to a percent excise_tax under code sec_4980 at the end of the seven-plan-year allocation period required by code sec_4980 or upon earlier termination of plan y sec_61 of the code defines gross_income as all income from whatever source derived subject_to certain exceptions sec_4980 of the code provides for a percent excise_tax on the amount of any re- version from a qualified_plan sec_4980 provides in pertinent part that the excise_tax under sec_4980 shall be increased to percent with respect to any employer_reversion from a qualified_plan unless the employer either establishes or maintains a qualified_replacement_plan or the plan provides for certain benefit increases which take effect immediately on the termination_date sec_4980 of the code generally defines the term employer_reversion as the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan sec_4980 of the code provides that a qualified_replacement_plan is a qualified_plan established or maintained by the employer in connection with a qualified_plan termina- tion which satisfies the participation asset transfer and allocation requirements of sec_4980 b and c sec_4980 of the code requires that at least percent of the active partici- pants in the terminated plan who remain as employees of the employer after the termina- tion be active participants in the replacement plan sec_4980 of the code requires that a direct transfer from the terminated plan to the replacement plan be made before any employer_reversion and that the transfer be an amount equal to the excess if any of i percent of the maximum amount which the employer could receive as an employer_reversion without regard to sec_4980 over ii the amount equal to the present_value of the aggregate increases in the accrued bene- fits under the terminated plan of any participants or beneficiaries pursuant to a plan amendment adopted during the 60-day period ending on the date of termination of the qualified_plan and which takes effect immediately on the termination_date sec_4980iii of the code provides that in the case of the transfer of any amount under sec_4980 from a terminated plan such amount is not includ- ible in the gross_income of the employer no deduction is allowable with respect to such transfer and the transfer is not treated as an employer_reversion for purposes of sec_4980 xxxxxxkkxk sec_4980 of the code provides that if the replacement plan is a defined_contribution_plan the amount transferred to the replacement plan must be allocated un- der the plan to the accounts of participants in the plan_year in which the transfer occurs of ll credited to a suspense_account and allocated from such account to accounts of partici- pants no less rapidly than ratably over the seven-plan-year period beginning with the year of the transfer sec_4980 of the code provides that if by reason of any limitation under sec_415 any amount credited to a suspense_account under sec_4980 i may not be allocated to a participant before the close of the seven-plan-year period such amount shall be allocated to the accounts of other participants and if any portion of such amount may not be allocated to other participants by reason of any such limitation it shall be allocated to the participant as provided in sec_415 sec_4980 of the code provides that any income on any amount credited to a suspense_account under clause i ii shall be allocated to accounts of participants no less rapidly than ratably over the remainder of the period determined under such clause after application of clause ii sec_4980 of the code provides that if any amount credited to a suspense_account under clause i ii is not allocated as of the termination_date of the replacement plan such amount shall be allocated to the accounts of the participants as of such date except that any amount which may not be allocated by reason of any limitation under sec_415 shall be allocated to the accounts of other participants and il if any portion of such amount may not be allocated to other participants under subclause by reason of such limitation such portion shall be treated as an employer_reversion to which this section applies revrul_2003_85 r b provides that in accordance with sec_4980 of the code the direct transfer of an amount that is at least percent of the maximum amount which the employer could receive as an employer_reversion from a terminated plan which was transferred to a qualified_replacement_plan is not includible in the employer's gross_income in addition the service held that no deduction was allowable with respect to the amount transferred and the amount transferred was not treated as an employer_reversion further the service concluded that the amount that the employer re- ceived was subject_to the percent excise_tax under sec_4980 a of the code and was includible in income under sec_61 with respect to ruling_request one you have represented that all active participants of plan x who remain employees of company a are eligible to participate in plan y therefore because plan y will cover percent of the participants of plan x who remain in the em- ploy of company a the requirements of code sec_4980 are met you have represented that percent of the surplus assets will be transferred to plan y because this amount is at least equal to the excess of percent of the maximum amount that company a could receive as a reversion the requirements of code sec_4980 as interpreted by revrul_2003_85 are satisfied xxxxxxkxxx you have represented that the amount transferred from plan x to plan y is expected to be allocated under the plan to the accounts of participants in the plan_year in which the trans- fer occurs or credited to a suspense_account and allocated to accounts of participants no less rapidly than ratably over the seven-plan-year period beginning with the year of the transfer and that the allocations will otherwise be made in accordance with the require- ments of code sec_4980 therefore we conclude that plan y is a qualified_replacement_plan within the meaning of code sec_4980 with respect to plan x with respect to ruling_request number having ruled that plan y is a qualified replace- ment plan with respect to plan x we now rule that in accordance with revrul_2003_85 percent of the surplus assets may be transferred to plan y and being an amount that is at least percent of the maximum amount that company a could receive as an em- ployer reversion the amount transferred will not be includible in company a’s gross in- come no deduction will be allowable with respect to the amount transferred the amount will not be treated as an employer_reversion for purposes of code sec_4980 and the amount transferred will not be subject_to the excise_tax under code sec_4980 with respect to ruling requests number three and number four sec_1_401_m_-1 of the income_tax regulations regulations provides that matching_contributions are a any employer_contribution including a contribution made at the employer's discretion to a defined_contribution_plan on account of an employee contribution to a plan maintained by the employer b any employer_contribution including a contribution made at the employer's discretion to a defined_contribution_plan on account of an elective_deferral and c any forfeiture allocated on the basis of employee contributions matching_contributions or elective_deferrals sec_1_401_m_-1 of the regulations provides in pertinent part that whether an employer_contribution is made on account of an employee contribution or an elective_deferral is determined on the basis of all the relevant facts and circumstances including the relationship between the employer_contribution and employee actions outside the plan sec_1_401_m_-1 of the regulations provides generally that employer contributions are not matching_contributions made on account of elective_deferrals if they are contributed before the cash or deferred election is made or before the employees' performance of services with respect to which the elective_deferrals are made or when the cash that is subject_to the cash or deferred elections would be currently available if earlier in addition an employer_contribution is not a matching_contribution made on it is contributed before the employee contribution account of an employee contribution if you have represented that the amount to be transferred from plan x will be credited to a suspense_account in plan y for allocation to participants’ accounts in plan y with the bal- ance to be allocated at least ratably over a seven-plan-year period and such allocations are to be coordinated with the limitations of code sec_415 as they may apply to certain participants we have ruled that this transaction generally satisfies the allocation require- ments of code sec_4980 code d c does not specify a method for allocating amounts from a suspense_account to participant accounts therefore we con- xxxxkkxkkx clude that the use of amounts transferred from plan x to plan y to make nonelective con- tributions satisfies the requirements of d c however in accordance with sec_1_401_m_-1 of the regulations the surplus amounts contributed to the suspense_account under plan y cannot be used as matching_contributions on account of elective de- ferrals to the extent that the amounts are contributed to the plan before the cash or de- ferred election is made or before the employees’ performance of services with respect to which the elective_deferrals are made also the amounts cannot be used as matching_contributions with respect to any employee contribution to the extent that the amounts are contributed to plan y before the employee contribution is made accordingly we con- clude that the amounts transferred to the suspense_account established in plan y may be allocated to the accounts of the participants in plan y including but not limited to former plan x participants at the time amounts are released from the suspense_account we fur- ther conclude that the amounts may be allocated as employer nonelective contributions but may not be allocated as matching_contributions with respect to ruling_request number five we concluded earlier that the amounts trans- ferred to the suspense_account will be deemed allocated ratably over a seven-plan-year period as required by code sec_4980 if they are allocated as employer nonelective contributions but not as matching_contributions as such they may be allocated on an an- nual basis so that the minimum amount allocated each year will be determined by multiply- ing the amount in the suspense_account as of the first day of the plan_year by a fraction the numerator of which is one and the denominator of which is the number of years re- maining in the seven-plan-year period with respect to ruling_request six we have ruled that plan y is a qualified_replacement_plan with respect to plan x that the transfer of percent of the surplus assets from plan x to plan y will not be treated as a reversion to company a and that no excise_tax will apply however this treatment depends on there being a transfer to the qualified replace- ment plan of at least the excess of percent of the maximum possible reversion amount over the amount equal to the present_value of the aggregate increases in the accrued_benefits under plan x pursuant to the fourth_amendment to plan x you have indicated that the amount transferred to plan y will be credited to a suspense_account that will be allocated together with the earnings thereon ratably over a period of no more than seven years to the accounts of the participants in plan y starting with the year of the transfer the allocations will be coordinated with the limitations under sec_415 of the code that may apply to certain participants as a result of the application of the limitations under code sec_415 at the end of the seven-plan-year allocation period required under code sec_4980 or upon termination of plan y a portion of the transferred amount may re- main and be transferred to company a as a reversion this will not cause plan y to fail to be a qualified_replacement_plan with respect to plan x provided that the amount received by company a is less than percent of the amount that is the sum of the amount that could have been received initially as a reversion plus the present_value of the aggregate increases in the accrued_benefits under plan x pursuant to the fourth_amendment to plan x accordingly we conclude that should amounts transferred to the suspense ac- count in plan y not be allocated as a result of the limitations under code sec_415 they xxxxxxxxx may be transferred from plan y to company a and treated as a reversion subject_to the percent excise_tax under code sec_4980 at the end of the seven-plan-year period required by code sec_4980 or upon earlier termination of plan y provided they total an amount that is less than percent of the amount that is the sum of the amount initially transferred to plan y plus the present_value of the aggregate increases in the accrued_benefits under plan x pursuant to the fourth_amendment to plan x this ruling letter is based on the assumption that plan x and plan y are qualified under sec_401 of the code and that their related trusts are tax-exempt under sec_501 of the code at all times relevant to this ruling this ruling letter is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent copies of this ruling letter are being sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you have any questions regarding this ruling letter please contact id se t ep ra t4 at sincerely yours dorwyela h bllltge- donzell h littlejohn manager employee_plans technical group enclosures deleted copy form_437
